       Case 15-23443-CMB                        Doc 64
     Fill in this information to identify the case:
                                                              Filed 10/29/20 Entered 10/29/20 15:00:55                         Desc Main
                                                              Document Page 1 of 4
     Debtor 1              TIMOTHY A. STEWART


     Debtor 2              GRETCHEN W. STEWART
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          15-23443CMB




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                 FREEDOM MORTGAGE CORP                                                             8

 Last 4 digits of any number you use to identify the debtor's account                         6   0   9   0

 Property Address:                             237 ROSCOMMON PLACE
                                               MCMURRAY PA 15317




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $           0.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $           0.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $           0.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $      $1,275.58
         The next postpetition payment is due on                12 / 1 / 2020
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
   Case 15-23443-CMB                 Doc 64    Filed 10/29/20 Entered 10/29/20 15:00:55                                Desc Main
                                               Document Page 2 of 4



Debtor 1     TIMOTHY A. STEWART                                               Case number   (if known)   15-23443CMB
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   10/29/2020


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
   Case 15-23443-CMB              Doc 64   Filed 10/29/20 Entered 10/29/20 15:00:55                             Desc Main
                                           Document Page 3 of 4



Debtor 1     TIMOTHY A. STEWART                                        Case number   (if known)   15-23443CMB
             Name




                                             Disbursement History

Date         Check #    Name                                 Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3)
11/24/2015   0969253    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             3,228.15
12/22/2015   0973262    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,546.88
01/26/2016   0977316    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,498.77
02/24/2016   0981240    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
03/28/2016   0985301    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
04/22/2016   0989486    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
05/24/2016   0993448    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
06/27/2016   1002206    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
07/26/2016   1006171    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
08/26/2016   1010169    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
09/27/2016   1014175    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
10/26/2016   1018056    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
11/21/2016   1021356    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
12/21/2016   1024674    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
01/27/2017   1028151    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
02/24/2017   1031561    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
03/28/2017   1034997    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
04/21/2017   1038286    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,254.76
05/25/2017   1041564    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,360.06
06/27/2017   1044946    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,266.46
07/25/2017   1048263    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,266.46
08/25/2017   1051615    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,266.46
09/26/2017   1054938    NEW YORK COMMUNITY BANK              AMOUNTS DISBURSED TO CREDITOR             1,251.86
02/23/2018   1070623    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             6,259.30
03/28/2018   1073793    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
04/24/2018   1077035    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
05/25/2018   1080276    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
06/22/2018   1083473    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
07/26/2018   1086621    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
08/28/2018   1089854    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
09/25/2018   1093030    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
10/29/2018   1096241    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
11/27/2018   1099436    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
12/21/2018   1102557    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
01/25/2019   1105712    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
02/25/2019   1108983    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
03/25/2019   1112239    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
04/26/2019   1115520    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
05/24/2019   1118928    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
06/25/2019   1122304    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
07/29/2019   1125731    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,251.86
08/27/2019   1129231    FREEDOM MORTGAGE CORPORATION         AMOUNTS DISBURSED TO CREDITOR             1,036.85
10/24/2019   1135849    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             2,718.73
11/25/2019   1139307    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,251.86
12/23/2019   1142732    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,299.30
12/24/2019   1129231    FREEDOM MORTGAGE CORPORATION         CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                      -1,036.85
01/28/2020   1146154    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             2,312.43
02/25/2020   1149650    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
03/23/2020   1153188    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
04/27/2020   1156625    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
05/26/2020   1160025    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
06/26/2020   1163424    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
07/29/2020   1166560    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
08/25/2020   1169635    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
09/28/2020   1172712    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,470.39
10/26/2020   1175817    FREEDOM MORTGAGE CORP                AMOUNTS DISBURSED TO CREDITOR             1,275.58
                                                                                                     78,304.77




Form 4100N                                  Notice of Final Cure Payment                                               page 3
  Case 15-23443-CMB            Doc 64     Filed 10/29/20 Entered 10/29/20 15:00:55                  Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

TIMOTHY A. STEWART
GRETCHEN W. STEWART
237 ROSCOMMON PLACE
MCMURRAY, PA 15317

CHRISTOPHER M FRYE ESQ
STEIDL & STEINBERG
GULF TOWER STE 2830
707 GRANT ST
PITTSBURGH, PA 15219

FREEDOM MORTGAGE CORP
ATTN PAYMENT PROCESSING
10500 KINCAID DR
FISHERS, IN 46037

BRIAN C NICHOLAS ESQ
KML LAW GROUP PC
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




10/29/20                                                       /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
